Citation Nr: 1102912	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a disorder of the bilateral 
lower extremities, to include arthritis, tendinitis, and 
arthralgia of the knees, claimed as secondary to bilateral shin 
splints of the tibia/fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran served on active duty from January 1996 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of December 2004 and July 2005 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was previously before the Board in January 2008 and 
August 2009, at which time it was remanded for additional 
development.  The case is now, once more, before the Board for 
appellate review.


FINDING OF FACT

The Veteran's current bilateral lower extremities disorder is not 
related to service or to a service-connected disability.


CONCLUSION OF LAW

A disorder of the bilateral lower extremities was not incurred 
during active military service and is not proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for a disorder 
of the bilateral lower extremities, to include arthritis, 
tendinitis, and arthralgia of the knees.  She avers that her 
current disorder of the bilateral lower extremities is secondary 
to her service-connected bilateral shin splints of the 
tibia/fibula.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis, may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  When service connection is established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition. 38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran complained 
of and was treated for pain in both calves.  In March 1996, the 
Veteran complained of pain in her right lower leg and in her left 
calf.  In April 1996, she was fitted with axillary crutches.  She 
also reported bilateral pain in the junction of the distal third 
of the lateral margins of the tibias.  The diagnoses included 
bilateral tibial stress fractures, chronic shin splints, and 
gastroc strain.  X-rays of the legs showed healing right mid 
tibia and fibula, stress related changes of the right tibia and 
fibula, and healed left tibial stress fracture.  STRs showed no 
arthritic or inflammatory changes.  The Veteran was medically 
discharged for bilateral tibial stress fractures.  

In September 1997 the Veteran was afforded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported pain in the medial aspects of both tibias.  The 
diagnosis was mild shin splints.  There was no diagnosis of 
arthritis, tendinitis, or arthralgia of the knees.  

In February 2000 the Veteran underwent another C&P joints 
examination.  Physical examination revealed range of motion of 
the knees was zero to 140 degrees bilaterally.  The Veteran's 
sensation was intact to pin prick and light touch over the 
dermatomes of her knees and legs, and deep tendon reflexes were 
present and equal.  The examiner noted that the Veteran exhibited 
normal range of motion for the knees, ankles, and feet.  The gait 
was completely nonantalgic without the use of any assistive 
device and there was no limp noted.  There were no other focal 
neuromuscular deficits.  The Veteran did not exhibit pain on 
palpation, edema or erythema of the lower extremities.  The 
impression was that the Veteran had pain in her legs with no 
evidence of any significant focal, neuromuscular or functional 
deficits upon examination.  

During VA examination in October 2000, the Veteran reported pain 
in the lower legs from the knees to the ankles.  She stated that 
her pain increased with activity.  Physical examination revealed 
normal range of motion for the Veteran's feet and ankles.  
Sensation was intact to pinprick and light touch over the 
dermatomes of the lower extremities.  Muscle strength of the 
lower extremities was 5/5 from the knees to the ankles.  Deep 
tendon reflexes were present and equal and no bony or soft tissue 
abnormalities in the lower extremities were noted.  Gait was 
completely nonantalgic without the use of any assistive device 
and there was no limp noted.  The impression was normal knees, 
tibia/fibula, and ankles bilaterally.  The examiner stated that 
there was insufficient evidence to warrant a diagnosis of an 
acute or chronic problem with the Veteran's lower extremities or 
the residuals.  An x-ray of the bilateral knees, ankles, and 
tibia/fibula was normal and revealed no fractures, dislocations, 
or significant arthropathy.  The impression was normal knees, 
tibia/fibula, and ankles bilaterally.  

Private medical records dated in April 2002 show that the Veteran 
complained of chronic pain with some shooting and tingling pain 
in her legs.  She stated that the pain was worse when she was on 
her legs for any amount of time.  She stated that she could not 
run, jog, or do other activities because such activities caused 
leg pain.  Physical examination revealed good flexion/extension 
in the knees bilaterally with no varus/valgus instability, 
anterior/posterior instability, or rotational instability.  She 
had full range of motion in her feet and ankles with no gross 
deformity noted.  In a May 2002 bone scan, the Veteran was 
diagnosed with cellulitis or other etiology for soft tissue 
hyperemia in the calves bilaterally, particularly in the left.  
There was no bony involvement.  

On VA examination in July 2004 the Veteran reported continued 
pain in her legs.  Physical examination revealed pain and 
tenderness on manipulation of the lateral aspects of the calves, 
not around the tibia themselves.  Deep palpation of the calves 
was particularly painful.  There was no impairment of the motion 
in the ankles or knees.  Both knees demonstrated motion from zero 
to 140 degrees without pain in both ankles.  Plantar flexion of 
the ankles caused pain.  An x-ray revealed unremarkable left 
tibia and fibula.  The diagnosis was bilateral compartment 
syndrome of the calves.  There was no evidence of shin splints or 
tibial stress fractures.  

VA medical records dating from February 2004 to January 2005 show 
complaints of leg pain and weakness.  The Veteran denied 
stiffness or muscular weakness.  She complained of shooting 
spasmatic pains.  She reported that standing for long periods of 
time while working at the post office increased her symptoms.  
There was no evidence of any clubbing, cyanosis, or edema.  Pedal 
pulses were positive and there was full range of motion.  
Diagnoses included compartment syndrome.  The Veteran was 
referred to physical therapy.  

In March 2005 the Veteran was afforded another C&P joints 
examination.  During the examination the Veteran reported 
bilateral knee and ankle pain.  She stated that when she stood 
for long hours her ankles were painful at the end of the day.  
She stated that she stood for eight to ten hours while working 
for the post office and that at the end of the day her ankles 
were so painful that she could not walk.  Physical examination 
revealed no signs of acute inflammation, deformity, or effusion.  
Range of motion of the knees was noted as normal to 140 degrees.  
Range of motion of the ankles was also noted as full.  There was 
no atrophy or pedal edema noted.  An-x-ray of the knees taken in 
February 2005 was normal.  The diagnoses were arthralgias in the 
knees and bilateral chronic ankle strain.  The examiner opined 
that the Veteran had no evidence of arthritis in her knees.  

In March 2005, the Veteran underwent a C&P bone examination.  
Physical examination revealed a normal gait without any 
assistance.  There was some tenderness on the shin of the shafts 
of both legs.  The diagnoses were chronic bilateral shin splints 
and status-post bilateral stress fractures of the tibia, mid 
shaft.  The examiner opined that the Veteran was suffering with 
chronic bilateral shin splints, but noted no evidence of 
compartment syndrome.  

The examiner in the joints examination stated that the Veteran 
had bilateral chronic shin splints which could cause arthralgias 
in the knees and chronic strain in the ankles secondary to the 
chronic shin splints.  During the bone examination, the same 
examiner stated that the Veteran had bilateral chronic shin 
splints which could cause bilateral ankle sprain and strain and 
also bilateral knee arthralgias. 

Private medical records include a September 2005 compartment 
pressure examination which revealed that the Veteran did not have 
exertional compartment syndrome.  An October 2005 bone scan was 
normal and there was no evidence of a tibial stress fracture.  

During a July 2007 Board hearing, the Veteran testified that she 
had a lot of weakness in her knees and ankles.  She also reported 
shooting pains and instability.  She further testified that the 
arthritis in her knees was secondary to her service-connected 
shin splints disability.  

Private medical records show that in February 2008 the Veteran 
was seen for complaints of pain and weakness in her lower legs, 
especially in the pretibial area.  She complained of shooting 
pain in her calf and weakness in her lower legs.  She denied pain 
and swelling of the knees.  She further denied any locking or 
giving way.  Physical examination revealed slight point 
tenderness in the mid pretibial area.  No abnormal swelling was 
noted.  She had good range of motion of both feet and knees.  
Examination of the knees revealed no instability.  There was 
negative effusion, no crepitus, negative Lachman test, negative 
drawer test, and negative McMurray test noted.  Imaging revealed 
weightbearing x-rays of the knees were within normal limits.  The 
impression was left lower shin pain of uncertain etiology.  An 
MRI taken in February 2008 showed the right bony structure of the 
tibia was intact.  There was no evidence for stress fracture 
identified.  Soft tissue structures were unremarkable and there 
was no hemorrhage mass or hematoma.  The impression of the right 
leg was unremarkable.  No fracture was identified.  An MRI taken 
in February 2008 of the left leg showed regional osseous and soft 
tissue structures of the left lower leg with attention to the 
tibia were unremarkable.  There was no fracture visible and no 
bone edema.  There was no evidence for hemorrhage, fluid 
collection, hematoma, or mass.  The impression was unremarkable 
MRI evaluation of the left lower leg.  A March 2008 review of the 
February 2008 MRIs found both tibias and calves were within 
normal limits.  The x-rays of both tibia and fibula were within 
normal limits.  The impression was lower tibial pain bilaterally 
of uncertain etiology.  

In April 2009 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported that 
she began having bilateral knee pain last year with the left knee 
worse than the right.  She stated that the onset of the pain was 
gradual and had gotten progressively worse.  She reported that 
the left knee felt like it locked if she knelt or squatted.  She 
also reported that the knee buckled intermittently.  A summary of 
the joint symptoms included giving way, instability, pain, 
stiffness, weakness, and decreased speed of joint motion.  There 
were no deformity, incoordination, episodes of dislocation or 
subluxation, or effusions noted.  The Veteran had daily or more 
locking episodes, tenderness, and moderate flare-ups weekly that 
lasted for hours.  

Physical examination revealed a normal gait.  There was no 
evidence of abnormal weight bearing or inflammatory arthritis.  
There was tenderness noted at the medial joint line.  There were 
no bumps consistent with Osgood-Schlatter's disease, crepitation, 
mass behind the knee, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, abnormal tendons or 
bursae, or other knee abnormalities noted.  Range of motion was 
normal for both knees.  An x-ray found structures of the knees to 
be stable and unremarkable.  The impression was no acute 
findings.  The diagnosis was chronic bilateral knee strain.  The 
examiner opined that the Veteran's claimed bilateral knee pain 
was less likely as not caused by or a result of the Veteran's 
service-connected bilateral shin splints.  The examiner further 
found that STRs, private medical records, and VA treatment 
records were silent for claimed bilateral knee pain.  Moreover, 
the onset of the knee pain was recent as of 2008 and the C&P 
examination found minimal findings for mild bilateral knee strain 
without chronicity documented since the Veteran's discharge from 
service.  The examiner was unable to find medical literature that 
made a correlation of shin splints with development of knee pain.  

A February 2010 VA medical opinion found that the Veteran's 
claimed bilateral knee strain was not permanently aggravated by 
the Veteran's service-connected bilateral shin splints.  The 
examiner opined that the STRs document and a diagnosis of and 
treatment for bilateral shin splints but were silent for all 
other claimed disabilities.  Moreover, private and VA medical 
records documented diagnosis and treatment of plantar fasciitis 
and Morton's neuroma but were silent for bilateral knee strain.  
The examiner stated that it was "orthopedically accepted that 
gait changes may produce or aggravate other conditions seen in 
the lower extremities, but usually with marked antalgic gait."  
The examiner in the April 2009 VA examination clearly noted that 
the Veteran's gait was normal.  There was no medical literature 
that supported any correlation to the claimed conditions being 
aggravated by shin splints.  

The Board recognizes the Veteran's belief that her current 
bilateral lower extremities disorder is related to her service-
connected disabilities.  The Board also believes that the Veteran 
is sincere in expressing her opinion with respect to the etiology 
of such disorder.  VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the 
Board finds the Veteran is competent to report her symptoms and 
report a continuity of symptomatology since service, her opinion 
is outweighed by the more probative medical opinion of record, 
which is based on a physical examination and for which a 
rationale was provided.  

The Veteran's STRs revealed complaints of bilateral pain in the 
junction of the distal third of the lateral margins of the 
tibias.  The diagnoses included bilateral tibial stress 
fractures, chronic shin splints, and gastroc strain.  The Veteran 
was medically discharged for bilateral tibial stress fractures.  
The Veteran's post-service treatment records do not show 
diagnosis for arthritis, tendinitis, or arthralgia of the knees, 
or other diagnosis of the bilateral lower extremities until the 
July 2004 diagnosis of compartment syndrome of the calves, 7 
years after separation from service.  Moreover, the Veteran was 
diagnosed with arthralgias in the knees and bilateral chronic 
ankle strain in March 2005, 8 years after separation from 
service.  In this regard, the United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the evidence does not show diagnoses for bilateral lower 
extremities until at least 7 years after separation, and there is 
no competent evidence of record linking the claimed disorder to 
service or a service-connected disability.  

However, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

The more probative evidence of record outweighs the Veteran's 
assertions for continuity of symptomatology since service.  The 
currently diagnosed bilateral lower extremities disorders were 
not noted in service but instead were shown many years after 
service with no indication that they are or may be related to 
service.  Furthermore, although the Veteran had symptoms of pain 
in both calves during service and has asserted those symptoms 
continued after discharge, the currently diagnosed bilateral 
lower extremities disorders are different from the disorders 
noted in service (i.e., bilateral tibial stress fractures and 
chronic shin splints).  The Board also reiterates that years had 
passed without an additional diagnosis of any lower extremity 
disorder.  Such is a factor that weighs against the Veteran's 
claim.  Moreover, during the April 2009 VA knees examination, the 
Veteran reported that she began having bilateral knee pain in 
2008.  Consequently, the Board finds that there is no continuity 
of symptomatology.  Additionally, the April 2009 examiner stated 
that the Veteran's claimed bilateral knee pain was less likely as 
not caused by or a result of the Veteran's service-connected 
bilateral shin splints.  In February 2010, the same physician 
also stated that the Veteran's bilateral knee strain was not 
permanently aggravated by the Veteran's service-connected 
bilateral shin splints.  

At this time, the Board notes that it is aware of the March 2005 
examination of the bones medical opinion which attributed the 
Veteran's ankle strain to her bilateral shin splints.  However, 
the Board points out that in 2000, 2002, 2004, and more 
importantly in March 2005 on VA examination of the joints, every 
physical examination of the ankles was normal.  As such, the 
Board finds that the overwhelming medical evidence of record does 
not show disability of the ankles.  Thus, the evidence weighs 
against the claim in this regard.  Pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In sum, the weight of the probative evidence is against the 
Veteran's claim for service connection for a disorder of the 
bilateral lower extremities.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.).  
Accordingly, service connection for a disorder of the bilateral 
lower extremities, to include arthritis, tendinitis, and 
arthralgia of the knees, claimed as secondary to bilateral shin 
splints of the tibia/fibula must be denied.  38 C.F.R. §§ 3.102, 
3.303, 3.304.  

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Letters from the RO dated in May 2005 and August 2005 apprised 
the Veteran of the information and evidence necessary to 
establish her claim for service connection for a disorder of the 
bilateral lower extremities on a secondary basis.  She was also 
advised of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  See 38 
C.F.R. § 3.159(b)(1).  She was also informed of how VA 
establishes disability ratings and effective dates in a letter 
dated in January 2008.  Dingess/Hartman, 19 Vet. App. 473.  
Although the January 2008 letter was issued after the rating 
decision, since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the Veteran.  The Board thus 
finds that the Veteran was provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to her claim for 
service connection.

In January 2008 and August 2009, the Board remanded the case for 
further development.  As previously discussed above, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  VA records were obtained and the 
Veteran was accorded another VA examination in April 2009 and 
additional opinion was obtained in February 2010.  

Regarding the duty to assist, STRs and VA treatment records have 
been obtained and associated with the claims file.  There is no 
indication that the Veteran has provided information to the RO 
about relevant records that are outstanding, accordingly, the 
Board finds that there is no duty to assist in that regard that 
is unmet.  In addition, the Veteran has been accorded multiple 
C&P examinations, the reports of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in this 
matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a disorder of the bilateral lower 
extremities, to include arthritis, tendinitis, and arthralgia of 
the knees, claimed as secondary to bilateral shin splints of the 
tibia/fibula is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


